Citation Nr: 1029395	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability, and if so, 
whether service connection is warranted.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO granted service connection 
for hearing loss and assigned an initial 10 percent rating; and, 
reopened a previously denied claim of service connection for a 
back disability, but denied the claim on the merits.  

In January 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The reopened claim of service connection for a back disability, 
and the issue of entitlement to an initial rating in excess of 10 
percent for the service-connected hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1967 rating decision, the RO denied service 
connection for a back condition.  The Veteran did not timely 
appeal that determination and the August 1967 decision became 
final.

2.  Evidence submitted since the RO's August 1967 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a back disability, and therefore 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's August 
1967 decision which denied service connection for a back 
condition; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a back 
condition, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with respect to reopening previously denied claims.  
In other words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In an August 1967 rating decision, the RO denied service 
connection for a back condition.   The basis of the denial was 
that the service treatment records did not show a back injury and 
there were no complaints of back pain in service or at the time 
of discharge.  The claim was denied despite the Veteran's 
contentions that he was advised of the existence of the back 
condition in 1965 but was also told that it probably existed for 
some time prior to that date.  The Veteran did not appeal that 
determination and the August 1967 rating decision became final.  

Currently, the appellant contends that he has had continuity of 
back symptoms since discharge from service, and has lived with 
the pain and discomfort since that time.  

New evidence has been added to the record, namely, the Veteran's 
credible statements regarding continuity of symptoms, as well as 
his videoconference hearing testimony from January 2010.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that the Veteran's post-service back condition had no 
relationship to service because there was nothing shown during 
service or within one year of service discharge.   

Since the prior final decision, evidence has been added to the 
claims file, including various statements of the Veteran 
asserting that he has experienced the same back pain and 
discomfort since discharge from service.  A May 2008 clinician 
note reveals the Veteran's report that he was denied a job due to 
his back condition shortly after he returned [from active 
service.]  Based on the Veteran's self-reported history, the 
assessment was degenerative joint disease of the spine dating 
back to the 1960's when the patient would not have been expected 
to have these changes; thus, the examiner opined that the 
disability was related to injuries while in service.  

At his video conference hearing in January 2010, the Veteran 
testified that he injured his back during service when he fell 
from a pull-up bar.  He fell on his back and it knocked the 
breath out of him.  When he came back to his senses, he told his 
sergeant that he felt ok and went back to the barracks.  In other 
words, the Veteran did not realize that he had incurred an injury 
to his back at that time.  However, when the Veteran applied for 
a job in 1965, he was denied the position because of x-ray 
evidence showing a back problem, but did not realize he had this 
problem while in service.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Thus, the additional evidence is new and material and reopening 
the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a back disability having 
been submitted, the claim is reopened.


REMAND

On remand, VA must attempt to obtain relevant records which could 
possibly substantiate the claim and conduct an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a) (West 2002).  

VA records show a current disability of degenerative joint 
disease of the spine with evidence of a vertebral compression 
fracture.  A VA doctor in May 2008 opined, based on the Veteran's 
reported history, that the Veteran's degenerative joint disease 
was not expected in someone of the Veteran's age dating  back to 
the 1960's; thus, it was likely related to service.  This 
opinion, presumes that the Veteran had degenerative joint disease 
of the spine during service as opposed to some other disability; 
however the Veteran is not necessarily competent to diagnose 
degenerative joint disease of the spine, nor has he specifically 
asserted that the current arthritis of the spine began during 
service.  Rather, the Veteran has simply indicated that he has 
had back pain and discomfort since service, and that a doctor in 
the mid 1960's indicated that he had some sort of a back problem 
at that time; however the exact nature of the problem at that 
time is unknown.  

Other VA treatment records, including radiographic studies from 
January 2008 and an MRI report from April 2008 show that the 
Veteran has a mild to moderate compression deformity at T8 and 
disc bulging at T12-L1, L3-4, and L4-5.  Grade 1 
spondylolisthesis of L5 on S1 is shown with associated bilateral 
pars defects at L5 and L5-S1 intervertebral disc pseudo bulge, 
causing moderate bilateral neuro-foraminal stenosis.  

In sum, the Veteran has a current back disability to include 
intervertebral disc syndrome and degenerative joint disease.  A 
VA examination is necessary to determine whether it is at least 
as likely as not that the Veteran's current disability had its 
onset during service or within the first post-service year, or is 
otherwise related to an injury in service.  

Regarding the Veteran's claim for an initial rating in excess of 
10 percent for the service-connected hearing loss, the Veteran 
reported at his video conference in January 2010 that his hearing 
loss was worse than when it was last evaluated by VA in 2008.  
The Veteran also testified that he has having a very difficult 
time with a "squealing sensation" that occurs when he wears his 
hearing aids for a period of time.  Thus, a VA audiologic 
examination is necessary to assess the current nature, extent and 
severity of the Veteran's service-connected hearing loss.

Since the claims file is being returned it should be updated to 
include any recent VA treatment records that are not of record.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his back disability since 
discharge from service, not already 
associated with the claims file.  Also, 
associate with the claims folder VA medical 
records dating from June 29, 2009.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
current nature and likely etiology of the 
low back disability.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable to 
the claimed in-service back injury, as well 
as the history referable the post-service 
symptoms and treatment, and in particular, 
the circumstances surrounding the inability 
to obtain a job in 1967 specifically due to 
a "back condition."  The examiner should 
opine as to whether the Veteran's reports 
of in-service injury and post-service 
symptoms are consistent with his current 
disability, and, whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that any current back 
disability is related to any claimed in-
service injury and reported continuity of 
symptoms.  In so opining, the examiner 
should consider the medical evidence, as 
well as the Veteran's hearing testimony, 
and the lay statements that address 
continuity of symptoms since service.  All 
findings must be reported in detail with a 
complete rationale provided for all 
opinions and all indicated testing must be 
accomplished.  

3.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, including 
audiometric testing, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected bilateral hearing loss.  The 
examiner should also address the Veteran's 
reports of multiple problems with his 
hearing aids, including, but not limited to 
a "squealing sensation" that starts after 
the hearing aids have been worn for some 
time.  Specifically, the examiner should 
opine as to whether this is a malfunction 
of the hearing aid, whether this is an 
equivalent of a worsening of the Veteran's 
actual hearing, or some other problem.  The 
VA examiner should further comment upon the 
effect of hearing loss on occupational 
functioning and daily activities.

4.  Following completion of the development 
requested, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


